DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Specification
3.        Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. In instant case, recitations “The present invention discloses” (line 1) and “In the present invention” (lines 11-12) are implied.
Claim Rejections - 35 USC § 112
4.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.        Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(i) Claim 3 contains the trademark/trade name BEM-JN acrylic series viscosity reducer and claim 6 contains trademark/trade name BEM-JN viscosity reducer .  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe viscosity reducer and, accordingly, the identification/ description is indefinite.
           (ii) Regarding claim 6, the phrase "such as" (2nd last line) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
            Claims 4-7 depends from rejected claim 3. 
            Appropriate correction is required.
Allowable Subject Matter
6.       Claims 1-2, 8-10 are allowed.
7.         The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 is directed to a method for preparing a low-density proppant by taking oil-based mud wastes as raw materials, comprising: adding a viscosity modifier, a framework material and a pore-forming agent into the oil-based-mud wastes so as to obtain mixed slurry; granulating the mixed slurry to become a pellet billet; performing dehydrogenation pre-sintering and performing carbide reaction pre-sintering on the pellet billet; and finally, calcining the pellet billet at a high temperature, thereby obtaining the low-density proppant
          Closest prior arts are Zhang (CN 106747371) and Ding (CN 101696113).
          Zhang discloses a low density ceramic proppant (page 2, para 4) comprising providing a drill cutting heat analysis residue including SiO2, Al2O3, Fe2O3, MgO, CaO, and oil (page 2, para 7), bauxite, feldspar and bentonite (example 1; read on framework material), 1), ball milling the material after sieving in the ball rolling type, porcelain granule raw blank after forming through kiln for sintering, the sintering temperature is 1160 ℃, keeping the temperature for 2.5h, cooling and sieving to obtain the ceramic product (example 1). Zhang does not disclose a viscosity modifier and pore-forming agent. The oil-based mud waste is different in Zang as required in instant claim, e.g. no water present in Zhang. Further, Zhang does not disclose dehydrogenation pre-sintering, carbide reaction pre-sintering and calcining at high temperature.
           Ding discloses low-density sintered ceramic proppant, comprising the steps of selecting material, preparing material, molding, drying and sintering, wherein the specific step is as follows: taking natural quartzite as main material, one of bentonite, kaolin and clay or mixture as plasticizer, one of proper magnesia, borax and boron oxide or mixture as sintering assistant, one of polyvinyl alcohol, starch and dextrin or mixture as adhesive; mixing quartzite, plasticizer and adhesive, carrying out pelleting and forming ball in the rolling ball-forming machine or high-speed ball-forming machine, forming spherical proppant blank, drying the proppant blank, sintering proppant blank in air at 1100-1450 ℃, obtaining low-density sintered ceramic proppant (claim 1). Ding does not disclose oil-based mud waste. Further, Ding does not disclose dehydrogenation pre-sintering, carbide reaction pre-sintering and calcining at high temperature. Closest prior arts do not suggest or disclose claimed method for preparing a low-density proppant. 

Conclusion
8.        Examiner called applicants on 10/27/2022 to resolve 112 issue by examiner amendment. No response received. Claims 3-7 are not allowed.
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766